 


109 HR 1015 IH: To designate the annex to the E. Barrett Prettyman Federal Building and United States Courthouse located at 333 Constitution Avenue Northwest in the District of Columbia as the 
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1015 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the annex to the E. Barrett Prettyman Federal Building and United States Courthouse located at 333 Constitution Avenue Northwest in the District of Columbia as the William B. Bryant Annex. 
 
 
1.DesignationThe annex to the E. Barrett Prettyman Federal Building and United States Courthouse located at 333 Constitution Avenue Northwest in the District of Columbia shall be known and designated as the William B. Bryant Annex.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the annex referred to in section 1 shall be deemed to be a reference to the William B. Bryant Annex. 
3.Effective dateThis Act shall become effective on the day on which William B. Bryant, a senior judge for the United States District Court for the District of Columbia, relinquishes or otherwise ceases to hold a position as a judge under Article III of the Constitution. 
 
